--------------------------------------------------------------------------------

EXHIBIT 10.94
 
EXCLUSIVE LICENSE AGREEMENT
 
This Exclusive License Agreement (this "Agreement") is made effective this 1st
day of August 2011 by and between Temple University - Of The Commonwealth System
of Higher Education (hereinafter referred to as "TEMPLE"), a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania,
having a principal place of business at 1938 Liacouras Walk, Philadelphia,
Pennsylvania 19122 and Save The World Air, Inc. (hereinafter referred to as
"COMPANY"), a corporation organized and existing under the laws of the State of
Nevada, having a principal place of business at 735 State Street, Suite 500,
Santa Barbara, California 93101.
 
WHEREAS, TEMPLE is the owner of the entire right and interest in the United
States and international patent applications and patents listed in Exhibit A
attached hereto and incorporated herein by reference, and technical information
pertaining to technology to an electric and/or magnetic field assisted fuel
injector system (TEMPLE References C5O6RT, C559RT); and
 
WHEREAS, COMPANY desires to obtain an exclusive worldwide license under the
aforementioned patent applications, patents and technical information related
thereto;
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, and intending to be legally bound, the
parties hereby agree as follows:
  
ARTICLE 1. DEFINITIONS
  
The following definitions shall apply throughout this Agreement:
 
1.1. "AFFILIATE" shall mean each and every business entity controlling,
controlled by or under common control with COMPANY for the purposes of
manufacture, use or sale of LICENSED PRODUCT. For purposes of this definition
"control" of an entity shall mean (a) ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of such entity, or (b) the
power to control a majority of the votes (by appointment, contract or otherwise)
of the governing body of the entity.
 
1.2. "CONFIDENTIAL INFORMATION" shall mean any information disclosed or tangible
property supplied by one party to the other pursuant to this Agreement, provided
that information disclosed in writing shall be deemed CONFIDENTIAL INFORMATION
only if marked "Confidential" and information disclosed orally shall be deemed
CONFIDENTIAL INFORMATION only if reduced to writing and a copy marked
"Confidential" is provided to the receiving party within thirty (30) days of the
date of oral disclosure. However, CONFIDENTIAL INFORMATION shall not include
information that: (i) was known to the receiving party prior to the date of
disclosure by the disclosing party or is developed independently of information
received from the disclosing party, as evidenced by the contemporaneous written
records of the receiving party; or (ii) is lawfully received in good faith at
any time by the receiving party from Temple University Exclusive License to STWA
others lawfully in possession thereof and having the right to disclose; or (iii)
is, as of the date of receipt, in the public domain or subsequently enters the
public domain other than by reason of acts or omissions of the receiving party;
or (iv) is required to be disclosed by law, rule of court or regulation.1.3.
   
 
1

--------------------------------------------------------------------------------

 
   
1.3. "EFFECTIVE DATE" shall mean the date first above written as the effective
date of this Agreement.
 
1.4. "INVENTOR" shall mean Dr. Rongjia Tao of the TEMPLE faculty.
 
1.5. "LICENSED PRODUCT" shall mean any product the use, SALE, offer for SALE,
manufacture, or importation of which, if unlicensed, would infringe one or more
VALID CLAIMS of (i) a patent application within PATENT RIGHTS if such patent
application were issued as a patent or (ii) a patent within PATENT RIGHTS. A
product which is a LICENSED PRODUCT by virtue of its use, SALE, offer for SALE,
manufacture, or importation under at least one VALID CLAIM within PATENT RIGHTS
shall remain a LICENSED PRODUCT for all purposes of this Agreement including but
not limited to calculation of NET SALES, notwithstanding such product's
subsequent exportation to another country where its further disposition is not
covered by any VALID CLAIM within PATENT RIGHTS.
 
1.6. "LICENSEE" shall mean COMPANY and its AFFILIATES.
 
1.7. "NET SALES" shall mean the gross proceeds from the SALE, in any country, of
LICENSED PRODUCT by LICENSEE or by its SUBLICENSEES less deductions for: (i)
transportation and insurance charges; (ii) sales and excise taxes, and any other
governmental charges or duties paid; (ii) normal and customary trade, quantity
and cash discounts allowed; (iii) sales commissions; and (iv) allowances on
account of rejection or return by customers. However, except where the
SUBLICENSE is the end-user of LICENSED PRODUCT, any SALE to a SUBLICENSEE shall
be excluded from the computation of NET SALES, but any subsequent SALE by the
SUBLICENSE shall be included in the computation of NET SALES.
 
1.8. "PATENT RIGHTS" shall mean the United States patent applications and
patents listed in Exhibit A and any foreign counterparts thereof, or any
continuations, continuations-in-part, divisions, re-issues, additions, renewals
or extensions thereof, and any patents issuing therefrom.
 
1.9. "IMPROVEMENTS" shall mean any modification in the structure or design of
the LICENSED PRODUCT, whether patentable or unpatentable, which depends upon a
LICENSED PRODUCT for its use or effectiveness or which increases the
effectiveness or manufacturability of a LICENSED PRODUCT, including, without
limitation, any modification of a part, component, or process or apparatus for
the manufacture thereof.
 
1.10. "SALE" shall mean any transaction for which consideration is received for
the sale, lease, license, transfer or other disposition of LICENSED PRODUCT by
LICENSEE or by its SUBLICENSEES.
 
     
 
2

--------------------------------------------------------------------------------

 
  
1.11. "SUBL10ENSEE" shall mean a third party which is granted a sublicense under
any of the rights granted by TEMPLE to LICENSEE under this Agreement, including
but not limited to any sublicensee of LICENSEE, any sublicensee of a sublicensee
of LICENSEE, and so on.
 
1.12. "TECHNICAL INFORMATION" shall mean any CONFIDENTIAL INFORMATION of a
technical nature relating to LICENSED PRODUCT, which is in the possession of
TEMPLE as of the EFFECTIVE DATE, and which is necessary or useful to LICENSEE in
furtherance of the development, manufacture or marketing of LICENSED PRODUCT.
 
1.13. "VALID CLAIM" shall mean a claim of a patent application or patent, which
claim has not expired and has not been held unenforceable, unpatentable or
invalid by unappealable decision of a court or other governmental agency of
competent jurisdiction.
   
ARTICLE 2. CONFIDENTIALITY
 
2.1. The receiving party shall hold all CONFIDENTIAL INFORMATION in strict
confidence for a period of five (5) years from the disclosure date; not use said
CONFIDENTIAL INFORMATION except as provided in this Agreement; and not disclose,
directly or indirectly, said CONFIDENTIAL INFORMATION to others except with the
prior written consent of the disclosing party. The receiving party shall use at
least the same degree of care to maintain CONFIDENTIAL INFORMATION secret as the
receiving party uses in maintaining secret its own confidential information, but
always at least a reasonable degree of care. The receiving party shall restrict
disclosure of CONFIDENTIAL INFORMATION solely to those of its employees and
consultants having a need to know such CONFIDENTIAL INFORMATION in order to
accomplish the purposes of this Agreement. The receiving party shall also advise
its employees and consultants, before they have access to CONFIDENTIAL
INFORMATION, of the obligations of the receiving party under this Agreement, and
require such employees and consultants to maintain those obligations.
 
2.2. Notwithstanding any of the provisions of Article 2.1, LICENSEE shall be
entitled, without TEMPLE's prior written approval, to disclose any CONFIDENTIAL
INFORMATION of TEMPLE: (i) to the U.S. Environmental Protection Agency or any
other government environmental authority, but only to the extent required by law
or regulation to obtain approval to test or market LICENSED PRODUCT and (ii) to
agents, consultants or independent contractors of LICENSEE for the sole purpose
of assisting LICENSEE in accomplishing the purposes of this Agreement provided
that, prior to any such disclosure, the recipient shall be bound by written
confidentiality obligations that are at least as strict as those of LICENSEE
under this Agreement.
 
2.3. The receiving party shall, upon written request by the disclosing party,
promptly return all written materials or samples of tangible property received
hereunder, with the exception that one copy of said written materials may be
retained by the receiving party solely for archival purposes. In the
alternative, the receiving party shall destroy all materials and confirm such
destruction in writing.
  
 
3

--------------------------------------------------------------------------------

 
 
2.4. Notwithstanding any other provision of this Agreement, it is recognized by
LICENSEE that TEMPLE, through the INVENTOR, shall have the right to publish or
present publicly the results of any research concerning LICENSED PRODUCT.
However, TEMPLE and the INVENTOR agree to notify LICENSEE in writing of any such
proposed publication or presentation thirty (30) days before submission. Should
LICENSEE, within thirty (30) days of such notification, advise TEMPLE and the
INVENTOR in writing that it wishes TEMPLE to file one or more patent
applications pertaining to information contained in the proposed publication or
presentation, TEMPLE shall delay submission for sixty (60) days from. LICENSEE's
notice to file a patent application. LICENSEE may also request deletion of
sensitive information from the proposed publication, and TEMPLE agrees to give
good faith consideration to such a request.
   
ARTICLE 3. GRANT OF LICENSE RIGHTS
 
3.1. TEMPLE hereby grants to LICENSEE a world-wide exclusive license under
PATENT RIGHTS and TECHNICAL INFORMATION, with the right to grant sublicenses, to
make, have made, use, sell, offer to sell and import LICENSED PRODUCT.
 
3.2. Notwithstanding the preceding license grant, TEMPLE retains rights to make,
have made, use and import LICENSED PRODUCT royalty-free for non-commercial
educational and research purposes only, and shall be free to grant these rights
to other non-profit educational and research institutions for internal education
and research purposes only.
 
3.3. As of the EFFECTIVE DATE of this Agreement, COMPANY has completed its due
diligence and hereby confirms TEMPLE is sole owner of PATENT RIGHTS. In
accordance with U.S. patent law, if patent counsel selected by TEMPLE determines
that COMPANY or its employees are inventors of PATENT RIGHTS, COMPANY shall
require and effect assignment of any and all ownership rights to TEMPLE and
TEMPLE shall include COMPANY's inventor on the patent or patent application.
   
ARTICLE 4. IMPROVEMENTS
 
4.1. Inventorship of IMPROVEMENTS shall be determined in accordance with U.S.
patent laws. Excluding IMPROVEMENTS, LICENSEE shall solely own intellectual
property created solely by LICENSEE. TEMPLE shall solely own intellectual
property created solely by TEMPLE. Excluding IMPROVEMENTS, LICENSEE and TEMPLE
shall jointly own intellectual property created jointly by the parties. TEMPLE
shall retain all rights in and to any IMPROVEMENT.
 
4.2. If LICENSEE develops an IMPROVEMENT, LICENSEE shall immediately disclose
such IMPROVEMENT to TEMPLE. LICENSEE shall obtain written approval from TEMPLE
before any such IMPROVEMENT is incorporated or implemented into any LICENSED
PRODUCT.
 
4.3. TEMPLE agrees to grant to LICENSEE a license to IMPROVEMENTS developed
solely by LICENSEE which are relevant to the use of LICENSED PRODUCT in the oil
and gas industry, and such IMPROVEMENTS shall be added to Exhibit A and thereby
made subject to this Agreement. LICENSEE agrees to cooperate with TEMPLE during
the preparation and prosecution of any patent applications filed in connection
with IMPROVEMENTS developed by LICENSEE.
  
 
4

--------------------------------------------------------------------------------

 
  
4.4. LICENSEE shall have the first option to negotiate a license to IMPROVEMENTS
within the oil and gas industry field of use, developed solely or jointly by
TEMPLE. LICENSEE will have sixty (60) days to exercise its option in writing
upon its receipt of notification by TEMPLE of an IMPROVEMENT. The parties shall
negotiate in good faith the royalty and fee terms applicable to such
IMPROVEMENT(S). If the parties are able to agree, such terms shall be
incorporated by amendment to this Agreement and the IMPROVEMENT(S) added to
Exhibit A. If the parties are not able to agree within six (6) months following
TEMPLE's notice to LICENSEE, the parties shall have no obligation to each other
with respect to such IMPROVEMENT(S).
  
4.5. Notwithstanding the rights granted in Article 3.1, 4.3 and 4.4, TEMPLE
retains rights to make, have made, use and import any IMPROVEMENTS royalty-free
for non-commercial educational and research purposes only, and shall be free to
grant these rights to other non-profit educational and research institutions for
internal education and research purposes only.
 
ARTICLE 5. PAYMENTS
  
5.1. In consideration of the license granted to LICENSEE in this Agreement,
LICENSEE shall pay to TEMPLE a royalty on NET SALES for each calendar quarter
during the term of this Agreement. Royalties shall be payable at the following
rates:
 
5.1.1. Seven percent (7%) on the first $20,000,000 of NET SALES;
5.1.2. Six percent (6%) on NET SALES in excess of $20,000,000 and less than or
equal to $40,000,000;
5.1.3. Five percent (5%) on NET SALES in excess of $40,000,000 and less than or
equal to $100,000,000;
5.1.4. Four percent (4%) on NET SALES in excess of $100,000,000.
 
5.2. In further consideration of the license granted to LICENSEE in this
Agreement, LICENSEE shall pay to TEMPLE a non-refundable license fee of two
hundred thousand dollars ($200,000), which shall not be creditable, chargeable
or offset against any other payments due to TEMPLE pursuant to this Agreement.
Twenty-five thousand dollars ($25,000) of this licensee fee shall be due within
thirty (30) days of the EFFECTIVE DATE. An additional seventy-five thousand
dollars ($75,000) of this license fee shall be due within ninety (90) days of
the EFFECTIVE DATE. The remaining one hundred thousand dollars ($100,000) of
this license fee shall be due on or before six (6) months from the EFFECTIVE
DATE.
5.3. In further consideration of the license granted to LICENSEE in this
Agreement, LICENSEE shall pay to TEMPLE, on or before first anniversary of the
EFFECTIVE DATE and annually thereafter, a non-refundable license maintenance
fee, regardless of or irrespective of actual NET SALES, which license
maintenance fee payment shall be credited against payments due to TEMPLE under
Article 5.1 during the same calendar year, with no carry-over of unused credit
to subsequent calendar years. The amount of each license maintenance fee payment
shall be one hundred twenty-five thousand dollars ($125,000). TEMPLE shall defer
thirty-seven thousand five hundred thousand dollars ($37,500) of a license
maintenance fee payment, thereby reducing such payment to eighty-seven thousand
five hundred dollars ($87,500), if and only if LICENSEE funds, at a minimum, two
hundred fifty thousand dollars ($250,000) in research or development of PATENT
RIGHTS at TEMPLE during the 12-month period preceding the license maintenance
fee payment. This deferment shall expire upon the date of LICENSEE's receipt of
NET SALES equal to or exceeding five hundred thousand dollars ($500,000), and
the total amount deferred shall be due within thirty (30) days of such NET
SALES.
     
 
5

--------------------------------------------------------------------------------

 
   
5.4. In further consideration of the license granted to LICENSEE under the terms
of this Agreement, LICENSEE shall pay to TEMPLE twenty-five percent (25%) of all
consideration (other than research and development funding, and royalties on
account of NET SALES pursuant to Article 5.1), whether in the form of cash or
equity, which LICENSEE receives from its SUBLICENSEES to secure or maintain the
sublicense or option thereto, including but not limited to option or sublicense
fees, option or sublicense maintenance fees, milestone payments and royalties.
  
5.5. Royalty payments for NET SALES in each country shall commence upon receipt
of payment for the first unit of each LICENSED PRODUCT sold by LICENSEE or by
its SUBLICENSEES in such country and will be required for all NET SALES effected
until the expiration date of the last-to-expire issued patent within PATENT
RIGHTS in such country covering such LICENSED PRODUCT.
  
ARTICLE 6. DUE DILIGENCE AND REPORTING
  
6.1. LICENSEE shall use reasonable efforts to advance the development of
LICENSED PRODUCT and to effect its commercialization as soon as practicable,
consistent with prevailing sound business practices relating to the
commercialization of similar products; thereafter, during the term of this
Agreement, LICENSEE shall endeavor to keep LICENSED PRODUCT reasonably available
to the public.
   
6.2. The development and commercialization of LICENSED PRODUCT shall be made
substantially according to the plan outlined in Exhibit B, which is attached
hereto and is incorporated herein by reference.
   
6.3. Commencing on the first day of the first full calendar quarter following
the EFFECTIVE DATE, LICENSEE shall provide to TEMPLE quarterly written reports
detailing LICENSEE's efforts during the previous quarter and plans for the
current quarter. LICENSEE's quarterly and annual reports prepared in accordance
with United States Securities and Exchange Commission regulations for publicly
traded companies shall suffice if such reports include detail related to the
development, regulatory approval, manufacturing and marketing of LICENSED
PRODUCT. If progress differs in any substantive manner from that set forth in
Exhibit B, LICENSEE shall explain in the report the reasons for the difference
and propose a modified plan for 'TEMPLE's review and approval, including any
additional data TEMPLE may reasonably require to evaluate LICENSEE's
performance.
    
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 7. STATEMENTS AND REMITTANCES
 
7.1. LICENSEE shall keep and maintain complete books and records containing an
accurate accounting in sufficient detail of all data required to enable
verification of earned royalties and other payments due hereunder.
 
7.2. Within thirty (30) days after the end of each calendar quarter, LICENSEE
shall remit to TEMPLE a statement of NET SALES for such quarter, which statement
shall be accompanied by the payment due to TEMPLE pursuant to Article 5.1 on
account of such NET SALES. Payments due to TEMPLE pursuant to Article 5.4 on
account of consideration received by LICENSEE from SUBLICENSEES during any
calendar quarter shall be paid by LICENSEE to TEMPLE within thirty (30) days of
the end of such calendar quarter.
 
7.3. The financial statements of LICENSEE and of its SUBLICENSEES shall be
audited annually by an independent certified public accountant. TEMPLE shall
have the right to employ, at its own expense, a certified public accountant of
its own selection to whom LICENSEE shall make no unreasonable objection, to
examine the books and records of LICENSEE and its SUBLICENSEES relating to the
SALE of LICENSED PRODUCT for the purpose of verifying the amount of royalty
payments due. Such examination of books and records of LICENSEE and its
SUBLICENSEES shall take place during regular business hours during the term of
this Agreement and for two (2) years after its termination, provided however,
that such an examination shall not take place more than once a year and shall
not cover records for more than the preceding three (3) years, and provided that
such accountant shall report to TEMPLE only as to the accuracy of the royalty
statements and payments. If such accountant shall find an underpayment to
TEMPLE, a written statement substantiating the underpayment shall be provided to
LICENSEE. If LICENSEE is not in agreement with the findings of the accountant
selected by TEMPLE, then LICENSEE shall so notify TEMPLE in writing within
thirty (30) days of receipt by LICENSEE of said findings, in which case the
parties shall jointly appoint, within a further period of thirty (30) days, an
independent certified public accountant to validate, at LICENSEE'S expense,
TEMPLE'S accountant's findings, and the decision of said independent accountant
shall be final. If said independent accountant verifies that an underpayment has
occurred, the amount due and interest (accruing at the prevailing Prime Rate
from the date payment was due through the date of actual payment to TEMPLE)
shall be paid to TEMPLE within thirty (30) days. Should such underpayment
represent more than a five percent (5%) variance from the amount of royalties
due TEMPLE, LICENSEE shall reimburse TEMPLE for the full cost of the examination
by TEMPLE'S accountant that revealed such underpayment.
 
7.4. All payments due to TEMPLE under this Agreement shall be made in United
States dollars and shall be sent by LICENSEE to TEMPLE to the attention of
"Business Manager" at the address shown in Article 15.7. Wire Transfers shall be
made to PNC Bank, Temple University account number 861497O817, SWIFT TED
PNCCUS33, and must contain the following in the reference field: Office of
Technology Development & Commercialization, Cases C5O6RT & C559RT. If LICENSEE
receives NET SALES in currency other than United States dollars, royalty
payments due to TEMPLE on account of such NET SALES shall be converted into
United States dollars at the conversion rate for the foreign currency as
published in the eastern edition of The Wall Street Journal as of the last
business day of the applicable calendar quarter. However, TEMPLE shall have the
right, upon giving written notice to LICENSEE, to receive royalty payments on
account of NET SALES within a particular country in the local currency if
permitted by law.
  
 
7

--------------------------------------------------------------------------------

 
  
7.5. If LICENSEE fails to make any payment due to TEMPLE within the time
prescribed by the terms of this Agreement, a penalty equal to one percent (1%)
of the amount due and unpaid on the first day of each calendar month shall be
added to the amount due. However, the provisions of this Article 7.5 shall not
apply to any underpayment of royalties which is uncovered by audit of the books
of LICENSEE or of its SUBLICENSEES pursuant to Article 7.3.
  
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
 
8.1. TEMPLE represents that it has the right to enter into this Agreement and to
grant the license herein under PATENT RIGHTS and TECHNICAL INFORMATION. TEMPLE
further represents that it is the sole and exclusive owner of PATENT RIGHTS and
TECHNICAL INFORMATION, all of which are free and clear of any liens, charges and
encumbrances. To the best of TEMPLE's knowledge, no third party has expressed to
TEMPLE, in writing, that any patent or patent application included in the PATENT
RIGHTS is invalid or unenforceable.
 
8.2. TEMPLE makes no warranty that exercise by LICENSEE or its SUBLICENSEES of
the rights granted herein will not infringe any patents owned by a third party,
or that any patent application within PATENT RIGHTS will issue as a patent.
 
8.3. LICENSEE warrants that, prior to the execution of this Agreement, it has
not negotiated or in any manner discussed, whether formally or informally, with
any third party any agreement or other arrangement, including but not limited to
research or consulting agreements, which provides for consideration to be paid
in any form, including but not limited to amounts of money or shares of stock,
to INVENTOR, INVENTOR's spouse or other relative, or any entity in which any of
them has a financial interest.
  
ARTICLE 9. PATENT PROSECUTION AND LITIGATION
 
9.1. In consultation with LICENSEE but in TEMPLE's sole discretion, TEMPLE shall
diligently prosecute all patent applications and maintain all patents within
PATENT RIGHTS, to the full extent permitted by law. LICENSEE may request
replacement or additional legal representation to prosecute and maintain PATENT
RIGHTS, and such firm shall be approved if both parties mutually agree to such
new legal representation in writing. TEMPLE shall provide LICENSEE with (i)
copies of patent documents plus (ii) full and complete copies of all office
actions, correspondence and other documents relating to such prosecution for
LICENSEE's review and comment. TEMPLE shall have the right to prosecute any
patent application in any country in which LICENSEE does not request TEMPLE to
prosecute such patent application and to maintain any patent within PATENT
RIGHTS in any country in which LICENSEE does not request TEMPLE to maintain such
patent, and such patent application or patent in that country shall not be part
of PATENT RIGHTS; provided that the rights and obligations of LICENSEE to the
same patent application or patent in any other country or to any other patent
application or patent in any country shall in no way be affected. Except as
provided in Article 9.3, LICENSEE shall be responsible for all out-of-pocket
costs and expenses incurred by either TEMPLE or LICENSEE, both prior to and
during the term of this Agreement, in the preparation, filing and prosecution of
all patent applications, and in the maintenance of all patents within PATENT
RIGHTS. Such costs and expenses shall not be creditable against any other
payments due to TEMPLE under this Agreement.
  
 
8

--------------------------------------------------------------------------------

 
  
9.2. LICENSEE shall make all payments due to TEMPLE pursuant to Article 9.1
within thirty (30) days of receipt of a detailed invoice therefor. TEMPLE, in
its sole discretion, may elect to have its patent counsel submit copies of such
invoices directly to LICENSEE, in which case LICENSEE shall pay TEMPLE within
thirty (30) days of the invoice received from patent counsel.
 
9.3. LICENSEE may give TEMPLE thirty (30) days' prior written notice that it
will stop paying the costs and expenses with respect to any patent application
or patent in any country, in which case TEMPLE, at its option, may assume the
obligation of supporting such patent application or patent in such country, and
LICENSEE's rights and obligations thereto under this Agreement shall terminate
at the end of such thirty (30) day notice period. Termination of LICENSEE's
rights and obligations with respect to any patent application or patent in any
country under the terms set forth in this Article 9.3 shall in no way affect the
rights and obligations of LICENSEE to the same patent application or patent in
any other country or to any other patent application or patent in any country.
 
9.4. LICENSEE, at its option, may defend any claim of infringement of PATENT
RIGHTS resulting from the manufacture, use, sale or other disposition of
LICENSED PRODUCT, whether such claim shall be made against TEMPLE or LICENSEE,
and in defending such claim, LICENSEE shall bear all costs and expenses,
including attorneys' fees, incurred in connection with any such claim. Any such
costs and expenses shall be credited against not more than fifty percent (50%)
of royalty payments due to TEMPLE on account of NET SALES of said LICENSED
PRODUCT, pursuant to Article 5.1, in each year subsequent to initial receipt of
notice of such claim and during the term of this Agreement until fully offset.
Each party to this Agreement agrees that it shall notify the other party in
writing in the event any claim of infringement is made against that party.
LICENSEE shall have full control over the conduct of the defense of any such
claim and TEMPLE shall provide LICENSEE with all reasonable assistance and
cooperation, at LICENSEE's sole expense, that LICENSEE may request in any such
defense.
 
9.5. In the event either party becomes aware of any actual or threatened
infringement of PATENT RIGHTS in any country, that party shall promptly notify
the other party in writing. LICENSEE shall have the first right to bring an
infringement suit against the infringer and to use TEMPLE's name if legally
required in connection therewith. LICENSEE shall not settle or compromise any
such suit in a manner that imposes any obligations or restrictions on TEMPLE or
grants any rights under PATENT RIGHTS or TECHNICAL INFORMATION, without TEMPLE's
prior written consent. If LICENSEE does not proceed with a particular
infringement suit or attempt to sublicense the infringer within ninety (90) days
of notification, TEMPLE, after notifying LICENSEE in writing, shall be entitled
to proceed with such suit through counsel of its choice. The party conducting
any suit pursuant to this Article 9.5 shall have full control over its conduct
and shall be responsible for all expenses associated therewith. Each party shall
always have the right to be represented by counsel of its choice and at its own
expense in any suit instituted by the other party for infringement. In any
event, the parties shall provide each other, at the expense of the party
bringing suit, with all reasonable assistance and cooperation requested in any
such suit. At the request and expense of the party bringing suit, the other
party shall permit access to all relevant personnel, records, papers,
information, samples, specimens, and the like during regular business hours. The
parties may also jointly participate in any infringement suit if both parties
agree to do so in writing in advance, and set forth the basis for sharing of
expenses.
   
 
9

--------------------------------------------------------------------------------

 
 
9.6. The amount of any recovery resulting from an infringement suit or
settlement thereof pursuant to Article 9.5 shall first satisfy the costs and
expenses, including reasonable attorneys' fees, incurred in connection with such
suit by the party bringing suit ("COSTS AND EXPENSES"). If LICENSEE is the party
bringing suit, any recovery in excess of COSTS AND EXPENSES shall be paid to
LICENSEE and shall be divided equally between LICENSEE and TEMPLE. If TEMPLE is
the party bringing suit, any recovery in excess of COSTS AND EXPENSES shall be
paid to and retained by TEMPLE in its entirety. If the parties have agreed to
participate jointly in an infringement suit, any recovery in excess of the
parties' COSTS AND EXPENSES shall be allocated to the parties in the same
proportion as the sharing of COSTS AND EXPENSES.
  
ARTICLE 10. INDEMNIFICATION AND INSURANCE
 
10.1. LICENSEE agrees to indemnify, defend, and hold harmless TEMPLE, its
trustees, officers, employees and agents (the "Indemnitees") against any and all
claims, damages, losses, liabilities, costs or expenses, including attorneys'
fees (including but not limited to claims for death or injury to person or
damage to property) arising, directly or indirectly, from LICENSEE's exercise of
the rights granted hereunder, including but not limited to commercial sale and
clinical use of LICENSED PRODUCT by LICENSEE, its SUBLICENSEES or any customers
of any of them in any manner whatsoever. TEMPLE shall give LICENSEE written
notice of any such claim(s) within thirty (30) days, and TEMPLE shall reasonably
cooperate with LICENSEE and its insurance carrier in the defense of any such
claim(s). This indemnity shall not extend to claims arising from TEMPLE's use of
LICENSED PRODUCT as set forth in Article 3.2.
 
10.2. LICENSEE's minimum insurance requirements are as follows: Upon the
execution of this Agreement LICENSEE shall at its sole cost and expense, procure
and maintain in effect a comprehensive general liability policy of insurance in
single limit coverage of not less than two million dollars ($2,000,000) per
incident and two million dollars ($2,000,000) annual aggregate for death, bodily
injury or illness and two hundred fifty thousand dollars ($250,000) annual
aggregate in property damage. Such comprehensive general liability insurance
shall provide (i) product liability coverage and (ii) broad form contractual
liability coverage for LICENSEE's indemnification. If LICENSEE elects to
self-insure all or part of the limits described above (including deductibles or
retention which are in excess of $50,000 annual aggregate) such self-insurance
program must be acceptable to TEMPLE. Each such policy of insurance shall name
Indemnitees as additional insureds and shall provide for not less than thirty
(30) days prior written notice before any cancellation or material change in
coverage shall be effective. A certificate of insurance evidencing the
comprehensive general liability policy herein defined shall be delivered to
TEMPLE within ten (10) days of the EFFECTIVE DATE. LICENSEE shall maintain such
comprehensive general liability insurance for not less than fifteen (15) years
after the expiration or termination of this Agreement.
  
 
10

--------------------------------------------------------------------------------

 
   
10.3. In the event that LICENSEE does not maintain such insurance, but is
self-insured, or carries a substantial self-retention, TEMPLE may grant
permission for such self-insurance only if, in the sole discretion of TEMPLE,
the net worth, assets and earnings of the LICENSEE are deemed sufficient to
protect TEMPLE's economic interests in the event of claims, liability, demands,
damages, expenses and losses from death, personal injury, illness, or property
damage.
 
10.4. The minimum amounts of insurance coverage required under Article 10.2
shall not limit LICENSEE 's liability with respect to its indemnification in
Article 10.1 or any other provision of this Agreement.
 
10.5. LICENSEE shall include in the terms of any sublicense a provision
obligating the SUBLICENSEE to procure and maintain in effect, at all times
during which the SUBLICENSEE manufactures, uses, sells, leases, or otherwise
transfers or disposes of LICENSED PRODUCTS and for a reasonable period of time
thereafter but in any event not less than fifteen (15) years, a comprehensive
general liability policy of insurance having providing coverages and limits no
less that those specified in Article 10.2.
   
ARTICLE 11. SUBLICENSES
 
LICENSEE shall have the right to enter into sublicense agreements, provided that
all applicable material terms of this Agreement are incorporated into such
sublicense agreements to provide for the protection of TEMPLE and its trustees,
officers, employees and agents, and provided further that LICENSEE remains
primarily liable for its obligations under this Agreement. Such sublicense
agreement(s) must include provisions to ensure LICENSEE can collect and
guarantee payment of all royalties due TEMPLE from SUBLICENSEES, and summarize
and deliver all reports due TEMPLE from SUBLICENSEES. A copy of any sublicense
agreement shall be provided to TEMPLE prior to execution for TEMPLE's review and
approval, which approval shall not be unreasonably withheld.
     
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 12. ASSIGNMENT
  
This Agreement and any and all of the rights and obligations of each party
hereunder may not be assigned, delegated, sold, transferred or otherwise
disposed of, by operation of law or otherwise, without the prior written consent
of the other party; provided, however, that either party may assign this
Agreement without consent of the other party to a third party that acquires all
or substantially all of such party's assets or in connection with an assignment
by COMPANY to an AFFILIATE. Any assignment or attempted assignment in
contravention of this provision shall be null and void.
  
ARTICLE 13. TERM AND TERMINATION
 
13.1. This Agreement shall become effective upon the EFFECTIVE DATE, and unless
sooner terminated in accordance with its terms, shall remain in full force and
effect during the life of the last to expire patents under PATENT RIGHTS
contemplated by this Agreement. Upon termination of this Agreement, LICENSEE
shall have the right to sell the remainder of LICENSED PRODUCT on hand, and such
SALES will be subject to the royalty provisions of this Agreement.
 
13.2. LICENSEE may, in LICENSEE's sole discretion and for any reason whatsoever,
terminate this Agreement in its entirety or only with respect to any patent
application or patent in any country by giving TEMPLE ninety (90) days' prior
written notification thereof. In addition, LICENSEE may terminate this Agreement
by giving TEMPLE sixty (60) days' prior written notice upon material breach by
TEMPLE of any material provision of this Agreement, unless such breach is cured
within such notice period.
 
13.3. TEMPLE may terminate this Agreement at any time by giving LICENSEE ninety
(90) days' prior written notification in the event that LICENSEE's development
of PATENT RIGHTS has ceased or LICENSEE has failed to commercialize PATENT
RIGHTS.
 
13.4. TEMPLE may terminate this Agreement by giving LICENSEE sixty (60) days'
prior written notice upon material breach of this Agreement by LICENSEE, unless
such breach is cured within such notice period. However, the notice period shall
be only thirty (30) days for any breach by LICENSEE for non-payment of monies
due to TEMPLE under this Agreement.
 
13.5. In the event that, in any calendar year, TEMPLE has given LICENSEE at
least two (2) written notices pursuant to Article 13.4, each such notice
pertaining to a separate instance of material breach by LICENSEE of this
Agreement, then TEMPLE may, in its sole discretion, give LICENSEE written notice
of termination of this Agreement upon any subsequent instance of material breach
by LICENSEE in said calendar year, and the termination shall take effect sixty
(60) days from the date of notice, without regard to whether a cure is effected
during such period.
 
13.6. This Agreement shall immediately terminate if either party is adjudicated
bankrupt, files a voluntary petition in bankruptcy, makes or executes an
assignment for the benefit of creditors, is liquidated or dissolved, or a
receiver, trustee, liquidator, sequestrator or other judicial representative is
appointed for either party or its property. In such event, that party shall
execute any documents that are necessary to reassign or transfer the interest
granted hereunder.
   
 
12

--------------------------------------------------------------------------------

 
   
13.7. Upon termination of this Agreement, TEMPLE shall have the right to retain
any amounts already paid by LICENSEE under this Agreement, and LICENSEE shall
pay to TEMPLE all amounts accrued which are then due or which become due based
on the SALE of LICENSED PRODUCT, manufactured or produced prior to the effective
date of termination.
 
13.8. The provisions of Article 2 (entitled CONFIDENTIALITY), Article 10
(entitled INDEMNIFICATION AND INSURANCE) and Article 14 (entitled PATENT
MARKING), and Article 15.2 shall survive the termination of this Agreement.
    
ARTICLE 14. PATENT MARKING
  
LICENSEE agrees to mark or have marked all LICENSED PRODUCT sold by LICENSEE or
by its SUBLICENSEES under this Agreement as required by and in accordance with
the statutes of the United States and countries and territories relating to the
marketing of patented articles in which any LICENSED PRODUCT covered by a
granted patent is marketed.
     
ARTICLE 15. MISCELLANEOUS
   
15.1. Each party and its employees and agents shall not use the other party's
name, any adaptation thereof, any logotype, trademark, service mark or slogan or
the name mark or logotype in any way without the prior written consent of the
other party.
 
15.2. This Agreement shall be construed and the respective rights of the parties
hereto determined according to the substantive laws of the Commonwealth of
Pennsylvania, without regard to its conflict of law provisions.
 
15.3. If any provision of this Agreement is held to be invalid or unenforceable,
all other provisions shall continue in full force and effect.
 
15.4. This Agreement constitutes the entire agreement between the parties
pertaining to PATENT RIGHTS and TECHNICAL INFORMATION and supersedes all
previous arrangements, except for confidentiality agreements, whether written or
oral. Any amendment or modification to this Agreement shall be made in writing
signed by both parties. Failure of either party to enforce a right under this
Agreement shall not act as a waiver of that right and shall not preclude such
party from later asserting that right relative to the particular situation
involved.
 
15.5. Notwithstanding anything to the contrary set forth in this Agreement, and
without limitation, any breach whatsoever of any provision of ARTICLE 5
(entitled PAYMENTS) and ARTICLE 7 (entitled STATEMENTS AND REMITTANCES) shall be
a material breach of this Agreement.
 
15.6. Time is of the essence under this Agreement.
   
 
13

--------------------------------------------------------------------------------

 
 
15.7. All notices, requests, reports and payments to the parties shall be in
writing and addressed as follows:
  

 
To TEMPLE:
Office of Technology Development and Commercialization
Attn: Director
Temple University
1938 Liacouras Walk, RM 211
Philadelphia, PA 19122-6027
Ph: 215-204-5732
Fax: 215-204-7486
techtransfer@temple.edu
       
With a copy to:
Office of University Counsel
Temple University
1330 Polett Walk, Suite 300
Philadelphia, PA 19122-6087
Ph: 215-204-6542
Fax: 215-204-5804
universitycounsel@temple.edu
       
To LICENSEE:
Cecil Bond Kyte
Chief Executive Officer
STWA, Inc.
Ph: (805) 689-0659
Fax: (805) 845-4377
kyte@stwa.com

   
Either party may change its address for notice by giving notice to the other in
the manner herein provided. Any notice required or provided for by the terms of
this Agreement shall be in writing and sent (a) by registered or certified mail,
return receipt requested, postage prepaid, or (b) by nationally-recognized
overnight delivery service, and properly addressed in accordance with the
paragraph above.
 
All notices, requests, reports, and other communications provided in this
Agreement shall be in writing and shall be deemed to have been made or given:
(a) when delivered, if delivered by hand; (b) when confirmation of transmission
received, if sent by facsimile, or the like; (c) on the day following deposit
with an overnight courier; or (d) on the date three business days following
deposit with the United States mail, certified or registered.
 
[rest of this page intentionally left blank]
 
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.
 
 
Temple University - Of The Commonwealth System of Higher Education:
 

By: /s/ Kenneth H. Kaiser DATE   8/9/11   Kenneth H. Kaiser     Senior Associate
Vice President, Finance and Human Resources               Save The World Air,
Inc.:         By: /s/ Cecil Bond Kyte DATE   8/9/11   Name: Cecil Bond Kyte    
Title: Chief Executive Officer  

 
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PATENT RIGHTS
 
Electric Field Assisted Fuel Atomization System and Methods of Use (WO
2008/054753)
 
Serial Number
Filed (F)/Issued (I)
Country
1
390/2009
10/30/2007 (F)
United Arab Emirates
2
018090021841
10/30/2007 (F)
Brazil
3
2,668,157
10/30/2007 (F)
Canada
4
200780043825.X
10/30/2007 (F)
China
5
07839854.2
10/30/2007 (F)
Europe
6
10100427.1
10/30/2007 (F)
Hong Kong
7
W00200901131
10/30/2007 (F)
Indonesia
8
2009-534705
10/30/2007 (F)
Japan
9
10-2009-7011159
10/30/2007 (F)
South Korea
10
MX/a/2009/004631
10/30/2007 (F)
Mexico
11
2009120461
10/30/2007 (F)
Russia
12
12/513,019
4/30/2009 (F)
United States
 
Method and Apparatus for Treatment of Fluid (magnetic field)
1
11/519168
5/13/2005 (F)
United Status
2
0510871-3
5/13/2005 (F)
Brazil
3
GCC/P/2005/5066
8/22/2005 (F)
Gulf Co-Operation Council
4
2566739
5/13/2005 (F)
Canada
5
200580023369.3
5/13/2005 (F)
China
6
PCT 1087/2006
5/13/2005 (F)
Egypt
7
010773
8/4/2008 (I)
Eurasian Patent Organization
8
GB2432193
6/02/2008 (I)
United Kingdom
9
IDP0024534B
6/11/2009 (0)
Indonesia
10
3560/2008
1/28/2008 (F)
Libya
11
272650
12/10/2009 (I)
Mexico
12
20065632
5/13/2005 (F)
Norway



   
 
16

--------------------------------------------------------------------------------

 
 
Exhibit B
 
DEVELOPMENT PLAN
 
 
 
 
 

 
 
17

--------------------------------------------------------------------------------

 
  
Key sets of STWA Objectives
 
1. Scale-up with partner
2. Test/Validate with 3rd party
3. Commercial roll-out with Joint Venture model
 
Project Two.
ELEKTRA-
For Elektra, our strategy is similar to that of AOT.
Co-Development with a strategic partner to scale up the technology from
laboratory to a useful scale for commercialization, independent 3rd party
testing with a reputable entity, and full-scale manufacturing JV model for
commercial roll-out.
 
Caveat Since Elektra is a natural extension technology of AOT, it is awaiting
key information to be yielded by the full-scale AOT testing currently under way.
 
Phase One. We have successfully identified the commercial scale
engineering/design/manufacturing partner to assist us in scaling-up the
technology from the laboratory to full-scale prototype units, During this phase,
STWA will focus on obtaining critical data to be yielded from the AOT testing to
advance our development objectives in Phase Two. We are in active talks with
Stanadyne Corporation for the design, engineering and manufacture of preliminary
prototypes to be tested by Ricardo Corporation in Chicago. The purpose of the
testing is the same as AOT.
 
Phase Two is to formalize a relationship with Stanadyne and Ricardo corporations
to further refine the commercialized version for efficient manufacturability.
This is a more elaborate Phase than it is with AOT, as there are a much wider
array of specific applications for this technology. (Many types of buses,
trains, trucks, ships, generators, etc.) The sheer number of shapes, sizes, bolt
patterns etc. is vast and will take much larger organizational efforts, time,
and expense before commercial units are viable for consumer sale There are many
steps to this phase as well, including but not limited to suppliers,
off-the-shelf parts (when possible) and built-in
sales/manufacturing/distribution/service chains to enable the fastest and best
leveraged go-to-market strategy, without an insurmountable barrier to entry to
this market as the capital requirements are astronomical. This go-to-market
model enables Joint Venture opportunities for partners to utilize their existing
infrastructure and expertise in manufacturing a new product. There is plenty of
meat on the bone for everyone to be motivated for success with this model,
without the barriers and risks to entry for a newcomer with disruptive
technology as one would encounter with a "go it alone" strategy.
 
Phase Three is to identify, attract and formalize alliances with the identified
parties aforementioned in Phase Two to implement and advance the technology to
commercialization.
 
 
18

--------------------------------------------------------------------------------